                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


HANNAH KNOUSE, et al.,

                            Plaintiffs,

v.                                             CIVIL ACTION NO. 2:18-cv-01014

PRIMECARE MEDICAL OF WEST VIRGINIA, et al.,

                            Defendants.



                       MEMORANDUM OPINION AND ORDER

          Pending before the court is Defendants PrimeCare Medical of West Virginia,

Inc., PrimeCare Medical, Inc., Kaitlyn Perry, Jerry Johnson, Roxana Saltsgaver, Kim

Jewell, Megan Berry, and Shawana Bradshaw Downs’s (“PrimeCare Defendants”)

Motion to Dismiss the Crossclaim of James Chandler [ECF No. 119] and Motion to

Dismiss the Crossclaim of Michael Toney and Jaburs Terry [ECF No. 122]. For the

reasons that follow, the Motions are GRANTED.

     I.      Background

          This case arises out of the medical treatment and death of federal pretrial

detainee Dr. Charles Knouse. On August 4, 2017, Magistrate Judge Omar J.

Aboulhosn ordered the authorities of South Central Regional Jail to house Dr. Knouse

in the medical unit and immediately resume his prescription medications. Compl. Ex.
B [ECF No. 1-2]. As alleged in the Amended Complaint, the defendants failed to

adhere to that court order, which ultimately led to Dr. Knouse’s untimely death.

         Defendants Chandler, Toney, and Terry (“Prison Defendants”), in their

Answers to the Amended Complaint, filed crossclaims against the PrimeCare

Defendants for indemnification [ECF Nos. 103 & 104]. They allege that a contract

exists between them and the PrimeCare Defendants and that under the contract, the

PrimeCare Defendants agreed to

               indemnify, defend and hold harmless the State and the
               Agency (WVRJA), their officers, and employees from and
               against: 1) any claims or losses for services rendered by any
               subcontractor, person or firm performing or supplying
               services in connection with the performance of the contract;
               and 2) any claims or losses resulting to any person or entity
               injured or damaged by PrimeCare in its delivery of
               services.

Answer Am. Compl. 22 [ECF No. 103]. On December 12, 2018, the PrimeCare

Defendants moved to dismiss the crossclaims for failure to state a claim pursuant to

Rule 12(b)(6).

   II.      Legal Standard

         A motion to dismiss filed under Rule 12(b)(6) tests the legal sufficiency of a

complaint or pleading. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). Rule

8 requires that a pleading contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). As the Supreme Court

stated in Ashcroft v. Iqbal, that standard “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

                                            2
harmed-me accusation.” 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “[A] plaintiff’s obligation to provide the ‘grounds’ of [her]

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

A court cannot accept as true legal conclusions in a complaint that merely recite the

elements of a cause of action supported by conclusory statements. Iqbal, 556 U.S. at

677–78.

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. at

678 (quoting Twombly, 550 U.S. at 570). To achieve facial plausibility, the plaintiff

must plead facts that allow the court to draw the reasonable inference that the

defendant is liable, and those facts must be more than merely consistent with the

defendant's liability to raise the claim from possible to plausible. Id.

   III.   Discussion

       The Prison Defendants failed to state a claim for relief. In West Virginia, a

party may pursue indemnification through the claims of express or implied

indemnity. See Syl. Pt. 1, Valloric v. Dravo Corp., 357 S.E.2d 207 (W. Va. 1987). “One

of the fundamental distinctions between express indemnity and implied indemnity is

that an express indemnity agreement can provide the person having the benefit of

the agreement, the indemnitee, indemnification even though the indemnitee is at

fault.” Id. at Syl. Pt. 1. However, “contracts will not be construed to indemnify one


                                             3
against his own negligence, unless such intention is expressed in clear and definite

language.” Syl. Pt. 3, Sellers v. Owens-Illinois Glass Co., 191 S.E.2d 166 (W. Va.

1972). The rules governing the requisites and validity of contracts generally apply to

contracts of indemnity. Id. at 169.

      “In construing a contract of indemnity . . . the primary purpose is to ascertain

and give effect to the intention of the parties.” Moore v. Chesapeake & Ohio Ry. Co.,

493 F. Supp. 1252, 1269 (S.D. W. Va. 1980). “[W]here contract provisions are

ambiguous, . . . it is improper to grant a motion to dismiss. Lee Enterprises, Inc. v.

Twentieth Century-Fox Film Corp., 303 S.E.2d 702, 705 n.3 (W. Va. 1983). But

“[w]here the terms of a contract are clear and unambiguous, they must be applied

and not construed.” Syl. Pt. 2, Bethlehem Mines Corp. v. Haden, 172 S.E.2d 126 (W.

Va. 1969). “Contract language is considered ambiguous where an agreement’s terms

are inconsistent on their face or where the phraseology can support reasonable

differences of opinion as to the meaning of words employed and obligations

undertaken.” Syl. Pt. 6, State ex rel. Frazier & Oxley, L.C. v. Cummings, 569 S.E.2d

796 (W. Va. 2002). “The term ‘ambiguity’ is defined as language reasonably

susceptible of two different meanings or language of such doubtful meaning that

reasonable minds might be uncertain or disagree as to its meaning.” Syl. Pt. 4, Estate

of Tawney v. Columbia Nat. Res., 633 S.E.2d 22 (W. Va. 2006). “The mere fact that

parties do not agree to the construction of a contract does not render it ambiguous.

The question as to whether a contract is ambiguous is a question of law to be


                                          4
determined by the court.” Syl. Pt. 1, Berkeley Co. Pub. Serv. Dist. v. Vitro Corp., 162

S.E.2d 189 (1968).

      Here, as alleged in the crossclaim, the Prison Defendants failed to state claim

for indemnification for their own conduct. While the language in the contract

unambiguously requires PrimeCare to indemnify the Prison Defendants for

PrimeCare’s conduct “in its delivery of services” or “any claims or losses for services

rendered by any subcontractor, person or firm performing or supplying services in

connection with the performance of the contract,” the contract lacks clear and definite

language expressing the parties’ intent to indemnify the Prison Defendants—the

indemnitee—for the Prison Defendant’s own conduct. Cf. Sellers, 191 S.E.2d at 170

(finding that the following contract language was not clear and definite to entitle the

indemnitee to indemnification: “[Indemnitor] shall indemnify [indemnitee] against

all claims for damages arising from accidents to persons or property occasioned by

the [indemnitor], [its] agents or employees.”). In other words, reasonable minds would

agree that the contract does not contain clear and definite language requiring the

PrimeCare Defendants to indemnify the Prison Defendants for the Prison

Defendant’s own conduct. Moreover, any claim for indemnification based on the

PrimeCare Defendants’ conduct is moot because the PrimeCare Defendants have

already settled with the plaintiff and the Prison Defendants have not alleged that

they paid any settlement on PrimeCare’s behalf. See Order Approving Settlement &

Distributing Proceeds [ECF No. 126]. The only remaining claims in the Amended


                                          5
Complaint are against the Prison Defendants directly. While Prison Defendants may

be entitled to a reduction from any judgment found against them, the Prison

Defendants are not entitled to indemnification. See Syl. Pt. 7, Bd. of Educ. of

McDowell Cty. v. Zando, Martin & Milstead, Inc., 390 S.E.2d 796 (W. Va. 1990).

(“Defendants in a civil action against whom a verdict is rendered are entitled to have

the verdict reduced by the amount of any good faith settlements previously made with

the plaintiff by other jointly liable parties.”).

   IV.     Conclusion

         For the foregoing reasons, the PrimeCare Defendants’ Motions to Dismiss

Crossclaims [ECF Nos. 119 and 122] are GRANTED. The court DIRECTS the Clerk

to send a copy of this Memorandum Opinion and Order to counsel of record and any

unrepresented party.

                                           ENTER:   February 5, 2019




                                             6
